Upon a petition to rehear.
Buchanan, J.:
John Gilly, one of tbe appellants in tbis cause, has filed bis petition for rehearing of tbe decree entered by tbis court at its January term, 1904, so far as it affects bis right to payment out of tbe Slemp judgments numbered 4, 6, 7 and 8. He attacks tbe correctness of that decree upon two grounds: “First, because W. IST. G. Slemp conveyed to Gilly long before be conveyed to Slemp and Elanary, and, second, because be conveyed to Gilly with general warranty, but did not convey to Flanary and Slemp with general warranty.”
*566The former of these grounds was fully argued when the ease was submitted, and carefully considered by the court before making the decree complained of. Upon a reconsideration of that question we see no reason to change the conclusion then reached.
The second ground relied on was not urged when the case was argued, but the deed to Flanary and Slemp was treated by all parties as a conveyance with a covenant of general warranty, and this court, in passing upon the question involved, so treated it. It now appears that there is no such covenant in the deed. Although this is true, it does not necessarily follow that Flanary is not entitled to the relief granted him by the Circuit Court, as modified by the decree which it is sought to have reheard.
A vendor is not only estopped from setting up an after-acquired title to the land conveyed where he warranted the title generally, but he is also estopped from asserting such title, although there is no warranty, where the deed of conveyance recites or affirms, expressly or impUgdly, that the grantor is seised of a particular estate which the deed purports to convey, and upon the faith of which the sale was made. Reynolds v. Cook, 87 Va. 817, 3 S. E. 710, 5 Am. St. 317; Nye v. Lovitt, 92 Va. 710, 24 S. E. 345, and authorities cited. Van Rensselaer v. Kearney, 11 How. 297, 13 L. Ed. 703; Rawle on Covenants for Title (5th Ed.), ss. 245, 247. If the grantor is estopped, under such a conveyance, from setting up an after-acquired title, he would be equally estopped from acquiring an encumbrance existing upon the land at the time of his conveyance, and asserting it against the land in the hands of his grantee.
The language of the deed from W. H. Gr. Slemp and wife, under which Elanary holds, shows clearly that it was not intended to pass a limited or qualified interest in the land, but to convey the land itself. They declare that they “give, grant. *567bargain and sell and convey . . . two certain tracts or parcels of land,” describing them, and referring to deeds of record under which they had acquired title to the land. The deed bears upon its face evidence that the grantors intended to convey, and the grantee expected to become invested with, an estate in fee simple in the land. Reynolds v. Cook, supra; Van Rensselaer v. Kearney, supra; see Wynn v. Harman, 5 Gratt. 164,
This being so, we are of opinion that Slemp could not acquire said judgments which were liens upon the land, and assert them against it to the prejudice of Flanary.
The petition to rehear must, therefore, be denied.

Amended and Affirmed.